People v Guillorly (2016 NY Slip Op 03253)





People v Guillorly


2016 NY Slip Op 03253


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Gesmer, JJ.


961 4350/12

[*1]The People of the State of New York, Respondent,
vRaymond Guillorly, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lisa A. Packard of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York C963ounty (Bruce Allen, J.), rendered May 22, 2013, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, unanimously reversed, on the law, and the matter remanded for a new trial.
The court paraphrased two substantive jury notes rather than reading them into the record verbatim, and the record fails to demonstrate that defendant otherwise received "notice of the actual specific content of the jurors' request[s]" (People v O'Rama, 78 NY2d 270, 277 [1991]). Accordingly, a mode of proceedings error occurred, requiring reversal of defendant's conviction even in the absence of objection (see People v Walston, 23 NY3d 986, 989 [2014]). "Where a trial transcript does not show compliance with O'Rama's procedure as required by law, we cannot assume that the omission was remedied at an off-the-record conference that the transcript does not refer to" (id. at 990). The portions of the record cited by the People as evidence supporting an inference that these notes were revealed to counsel in their entirety are actually consistent with the notes having been described or paraphrased.
In light of this determination, we find it unnecessary to address any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK